Title: To Thomas Jefferson from James Madison, 3 October 1785
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. Octr. 3. 1785

In pursuance of the plan intimated in my last I came to this City about three weeks ago, from which I continued my trip to New York. I returned last night and in a day or two shall start for Virginia. Col. Monroe had left Philada. a few days before I reached it, on his way to a treaty to be held with the Indians about the end of this month on the Wabash. If a visit to the Eastern States had been his choice, short as the time would have proved, I should have made an effort to attend him. As it is I must postpone that gratification, with a purpose however of embracing it on the first convenient opportunity. Your favour of the 11 May by Monsr. Doradour inclosing your Cypher arrived in Virga. after I left it, and was sent after me to this place. Your notes which accompanied it, remained behind, and consequently I can only now say on that subject, that I shall obey your request on my return, which my call to Richmond will give me an early opportunity of doing. During my stay at New York I had several conversations with the Virga. Delegates, but with few others, on the affairs of the Confederacy. I find with much regret that these are as yet little redeemed from the confusion which has so long mortified the friends to our national honor and prosperity. Congress have kept the Vessel from sinking, but it has been by standing constantly at the pump, not by stopping the leaks which have endangered her. All their efforts for the latter purpose have been frustrated by the selfishness or perverseness of some part or other of their constituents. The desiderata most strongly urged by our past experience and our present situation are 1. a final discrimination between such of the unauthorised expences of the States, as ought to be added to the common debt, and such as ought not; 2. a constitutional apportionment of the common debt, either by a valuation of the land, or a change of the article which requires it; 3. a recognition by the States of the authority of Congress to enforce payment of their respective quotas; 4. a grant to Congress of an adequate power over trade. It is evident to me that the first object will never be effected in Congress, because it requires in those who are to decide it the spirit of impartial judges, whilst the spirit of those who compose Congress is rather that of advocates for the respective interests of their constituents. If this business were referred to a Commission filled by a member chosen by Congress out of each  State, and sworn to impartiality, I should have hopes of seeing an end of it. The 2d. object affords less ground of hope. The execution of the 8th. art. of Confederation is generally held impracticable, and R. Island, if no other State, has put its veto on the proposed alteration of it. Until the 3d. object can be obtained the Requisitions of Congress will continue to be mere calls for voluntary contributions, which every State will be tempted to evade, by the uniform experience that those States have come off best which have done so most. The present plan of federal Government reverses the first principle of all Government. It punishes not the evildoers, but those that do well. It may be considered I think as a fortunate circumstance for the U.S. that the use of coercion, or such provision as would render the use of it unnecessary, might be made at little expence and perfect safety. A single frigate under the orders of Congress could make it the interest of any one of the Atlantic States to pay its just Quota. With regard to such of the Ultramontane States, as depend on the trade of the Mississippi, as small a force would have the same effect; whilst the residue trading thro’ the Atlantic States might be wrought upon by means more indirect indeed, but perhaps sufficiently effectual. The fate of the 4th. object is still suspended. The Recommendations of Congress on this subject past before your departure, have been positively complied with by few of the States I believe; but I do not learn that they have been rejected by any. A proposition has been agitated in Congress, and will I am told be revived, asking from the States a general and permanent authority to regulate trade, with a proviso that it shall in no case be exercised without the assent of eleven States in Congress. The Middle States favor the measure, the Eastern are Zealous for it, the Southern are divided. Of the Virginia delegation the president is an inflexible adversary, Grayson unfriendly and Monroe and Hardy warm on the opposite side. If the proposition should pass Congress its fate will depend much on the reception it may find in Virga. and this will depend much on the part which may be taken by a few members of the Legislature. The prospect of its being levelled against G. Britain will be most likely to give it popularity. In this suspence of a general provision for our commercial interests, the more suffering States are seeking relief from partial efforts which are less likely to obtain it than to drive their trade into other channels, and to kindle heartburnings on all sides. Massachussetts made the beginning. Penna. has followed with a catalogue of duties on foreign goods and  tonnage, which could scarcely be enforced against the smuggler, if N. Jersey, Delaware and Maryland were to cooperate with her. The avowed object of these duties is to encourage domestic manufactures, and prevent the exportation of coin to pay for foreign. The Legislature had previously repealed the incorporation of the bank, as the cause of the latter and a great many other evils. S. Carolina I am told is deliberating on the distresses of her commerce and will probably concur in some general plan, with a proviso, no doubt against any restraint from importing slaves, of which they have received from Africa since the peace about twelve thousand. She is also deliberating on the emission of paper money, and it is expected she will legalize a suspension of Judicial proceedings which has been already effected by popular combinations. The pretext for these measures is the want of specie occasioned by the unfavorable balance of trade.—Your introduction of Mr. T. Franklin has been presented to me. The arrival of his grandfather has produced an emulation among the different parties here in doing homage to his character. He will be unanimously chosen president of the State, and will either restore to it an unexpected quiet or lose his own. It appears from his answer to some applications that he will not decline the appointment.—On my journey I called at Mount Vernon and had the pleasure of finding the General in perfect health. He had just returned from a trip up the Potowmac. He grows more and more sanguine, as he examines further into the practicability of opening its navigation. The subscriptions are compleated within a few shares, and the work is already begun at some of the lesser obstructions. It is overlooked by Rhumsey the inventor of the boats which I have in former letters mentioned to you. He has not yet disclosed his secret. He had of late nearly finished a boat of proper size which he meant to have exhibited, but the house which contained it and materials for others was consumed by fire. He assured the General that the enlargement of his machinery did not lessen the prospect of utility afforded by the miniature experiments. The General declines the shares voted him by the assembly, but does not mean to withdraw the money from the object which it is to aid, and will even appropriate the future tolls I believe to some useful public establishment if any such can be devised that will both please himself and be likely to please the State. This is accompanied by a letter from our amiable friend Mrs. Trist to Miss Patsy. She got back safe to her friends in Augst. and is as well as she has generally been, but  her chearfulness seems to be rendered less uniform than it once was by the scenes of adversity through which fortune has led her. Mrs. House is well and charges me not to omit her respectful and affectionate compliments to you.
I remain Dr. Sir Yrs

J. M.

